Citation Nr: 0336566	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant's income is excessive for receipt of 
pension benefits. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served on active duty from February 1951 to 
February 1953.       

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which determined 
that the appellant's income was excessive for disability 
pension benefits purposes.  


FINDINGS OF FACT

1.  The appellant contributes to his spouse's support and the 
appellant and his spouse are considered as "living 
together" under VA law and regulations.  

2.  The appellant's countable annual income for the period 
from November 1, 2001 is $15,154.00 which exceeds the maximum 
annual disability pension rate. 


CONCLUSION OF LAW

The appellant's countable income for the period from November 
1, 2001 is excessive for receipt of pension benefits.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 
3.252, 3.271, 3.272 (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

Recently, the Veterans Benefits Act of 2003 amended Section  
5102 of the VCAA by adding to subsection (c) that "If 
information that a claimant and the claimant's 
representative, if any, are notified under subsection (b) is 
necessary to complete an application is not received by the 
Secretary within one year from the date such notice is sent, 
no benefit may be paid or furnished by reason of the 
claimant's application.  This subsection shall not apply to 
any application or claim for Government life insurance 
benefits.''  Section 5103(b) of the VCAA was amended in 
paragraph (1), by striking ''if such'' and all that follows 
through ''application'' and inserting ''such information or 
evidence must be received by the Secretary within one year 
from the date such notice is sent''; and by adding at the end 
the following new paragraph: ''(3) Nothing in paragraph (1) 
shall be construed to prohibit the Secretary from making a 
decision on a claim before the expiration of the period 
referred to in that subsection.''  The amendments are 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the Veterans Claims Assistance Act of 
2000 and provide that nothing in this section, or the 
amendments made by this section, shall be construed to 
require the Secretary of Veterans Affairs to provide notice 
under section 5103(a) of such title with respect to a claim 
insofar as the Secretary has previously provided such notice; 
or to provide for a special notice with respect to this 
section and the amendments made by this section.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003)

The Board finds that the VA notified the appellant of the 
information and evidence that is necessary to substantiate 
the claim, and that the duty to notify requirements of the 
VCAA have in effect been satisfied.  The appellant has been 
provided with a statement of the case that discusses the 
pertinent evidence and the laws and regulations related to 
the claim, and essentially notify him of the evidence needed 
by the appellant to prevail on the claim.  In March 2002, the 
VA notified the appellant of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  The VA notified the appellant of what 
evidence he needed to submit and what evidence VA would try 
to obtain.  The appellant has been given the opportunity to 
submit written argument.  The VA notified the appellant of 
the information and evidence, not previously submitted, that 
is necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim, and that the duty to 
assist requirements of the VCAA have in effect been 
satisfied.  The appellant submitted a information regarding 
his income and he was given an opportunity to submit evidence 
in support of his claim.  There is no identified relevant 
evidence that has not been accounted for and the appellant 
has been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of the claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Law and Regulations

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b) (West 2002); 
38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2003).  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  

Nonrecurring income, received or anticipated on a one-time 
basis during a 12-month annualization period, will be counted 
as income for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The 
amount of any nonrecurring countable income received by a 
beneficiary shall be added to the beneficiary's annual rate 
of income for a 12-month annualization period commencing on 
the effective date on which the nonrecurring income is 
countable.  38 C.F.R. § 3.273(c). 

Effective December 1, 2000, the maximum annual pension rate 
for a veteran with a dependent spouse was $12,186.  
66 Fed. Reg. 3649 (January 16, 2001).  Effective December 1, 
2001, the maximum annual pension rate for a veteran with a 
dependent spouse was $12,516.  67 Fed. Reg. 4780 (January 31, 
2002).

Pension benefits shall be paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran.  See 38 U.S.C.A. § 1521(b); 38 C.F.R. 
§§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).

Pension is not payable to a veteran, surviving spouse or 
child whose annual income exceeds the limitations set forth 
in 38 U.S.C.A. §§ 1521, 1541 or 1542 (West 2002); or to a 
veteran, surviving spouse or child if it is reasonable that 
some part of the claimant's estate be consumed for his or her 
maintenance.  

Where a veteran and spouse are living together, the separate 
income of the spouse will be considered as the veteran's 
income as provided in 38 C.F.R. § 3.262(b).  38 C.F.R. 
§ 3.252(b).  For the purpose of determining eligibility under 
paragraph (b) of this section, the pension rates provided by 
38 U.S.C.§ 1521(c) may be authorized for a married veteran if 
he or she is living with or, if estranged, is reasonably 
contributing to the support of his or her spouse.  38 C.F.R. 
§ 3.252(d).

A dependent is defined as a veteran's spouse or child.  A 
veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the 
veteran's dependent unless the spouse receives reasonable 
support contributions from the veteran.  Under 38 C.F.R. 
§ 3.60 a veteran and spouse who reside apart are considered 
to be living together unless they are estranged.  38 U.S.C.A. 
§ 1521(b); 38 C.F.R. § 3.23(d)(1).

Analysis

In an October 2001 Income, Net Worth, and Employment 
statement, the appellant indicated that he was married but he 
did not live with his spouse.  He indicated that he 
contributed $250.00 to his spouse's monthly support.  The 
appellant reported that his and his spouse's monthly income 
included $483.00 in Social Security income, 331.89 in monthly 
government pension, $318.27 in his spouse's monthly 
government pension, and $129.69 in his spouse's monthly 
payment from Fondo Seguro del Estado.  The appellant's 
monthly income totaled $1,262.85.  The appellant's annual 
income effective for the 12-month annualization period from 
November 1, 2001 is $15,154.00. 

It is clear that the appellant's annual income from November 
2001 exceeds the maximum annual pension rate as established 
by Congress for that period.  The appellant argues that his 
spouse's income should not be counted in determining his 
income because although he is married, he does not live with 
his spouse and they have been separated for awhile.  In 
February 2002, the appellant indicated that his spouse's 
income is not his and he even gives her a portion of his 
income.  In a June 2002 Form 9, the appellant stated that his 
spouse was estranged and they resided apart.  The appellant 
stated that he did not give his spouse reasonable support.  
The appellant indicated that he only gave his spouse some 
support when their daughter, acting as an intermediary, 
requested some economic help for his spouse.  

A veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the 
veteran's dependent unless the spouse receives reasonable 
support contributions from the veteran.  In the present case, 
the evidence shows that although the appellant and his spouse 
reside apart, the appellant contributes a reasonable amount 
of support in the amount of $250.00 a month to his spouse.  
Thus, the appellant's spouse is considered to be the 
appellant's dependent.  Under 38 C.F.R. § 3.271, all payments 
of any kind from any source, including that of dependents, 
are to be counted as income in determining entitlement for VA 
pension benefits.  Thus, the appellant's spouse's income 
should be counted in determining the appellant's annual 
income from November 2001.  Because the appellant's countable 
annual income, as reported by the appellant, for the twelve 
month period from November 2001 exceeds the maximum annual 
pension rate for that annualization period, payment of VA 
pension benefits was properly denied.  The Board finds that 
the preponderance of the evidence is against the appellant's 
claim and the claim is denied.  


ORDER

The Board having determined that the appellant's countable 
income for the annualization period from November 1, 2001 was 
excessive for the payment of improved disability pension, the 
appeal is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



